DETAILED ACTION

1. This communication is in response to the amendment filed on 08/16/2022.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:   
         Claim 20 is canceled.
        Claim 21 is new.  
        Claims 1-19 are amended.                        
        Claims 1-19 and 21 are pending.

2a. The rejection of  claims 11-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Response to Arguments
3. Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.

A,  Applicant argues that “ However, these cited portions of Huitema are directed to routing tables which include keys of nodes and distances between keys of nodes. A person of ordinary skill in the art would understand that a key of a node (described in Huitema) is different from a key of a dataset (as recited in amended claim 1), and further that distances between two keys of nodes (described in Huitema) is different from a distance metric regarding a respective key and a respective address (as recited in amended claim 1). In other words, the concept of distance and "closeness" described in Huitema [0043] and [0047], which looks as distances between two keys attributed to nodes, is fundamentally different from the concept of distance and "closeness" recited in amended claim 1, which looks at a key attributed to a dataset and a respective network address. Indeed, Huitema does not disclose or suggest that "respective addresses of respective network nodes of the plurality of network nodes and respective keys of respective datasets have the same format and are elements of the same data space," as recited in amended claim 1, which allows for closeness to be evaluated between a network address and a key," as recited in claim 1. (Remarks, page 10).

In response to A, The Examiner has considered the applicant’s argument but it is not convincing because the combination of Huitema and  FROMENT teaches the claim limitations. Huitema it not cited for disclosing “respective keys of respective datasets have the same format and are elements of the same data space,” but FROMENT is. FROMENT discloses in [0034] that  a key having binary numbers of  at least an IP address is disclosed ( where the format is in binary number). Huitema discloses  in [0047] the distance between  two nodes being calculated by the distance between the keys of the nodes. In claim 1 it is stated  a dataset comprising a key and a value. Huitema discloses a key [0043]  and a value [0056]. Therefore, Huitema discloses a dataset also. It is stated that the key is made of bits. The format of the key could be for example 32 bit format for example.

B,  Applicant argues that “ Huitema thus further does not disclose or suggest "each network node of the plurality of network nodes maintains, for each respective key of a plurality of respective keys, a respective list of close network nodes of the plurality of network nodes whose network addresses are close to the respective key with respect to a distance metric regarding the respective key and a respective address of a respective network node; and the ADD message [which 'comprises a key of a dataset specified by the key and a value to be added to the dataset specified by the key'] is sent to the close network nodes of the list of close network nodes whose network addresses are close to the key comprised in the ADD message," as recited in amended claim 1 (emphasis added)," as recited in claim 1. (Remarks, page 10). 

In response to B, The Examiner has considered the applicant’s argument but it is not convincing because, in addition of what was stated in section A about distance metric. Huitema discloses in [0057]  copy a message to all of the node in the list of nodes, where the message has a key an a recent value. Therefore, the key of a message being evaluated against the key of a closed node (see [0047]).


C,  Applicant argues that “Huitema, Froment, Borich and Hawkes, it is further respectfully submitted that Huitema, Froment, Borich and Hawkes, alone or in combination, do not disclose or suggest "respective addresses of respective network nodes of the plurality of network nodes and respective keys of respective datasets have the same format and are elements of the same data space; each network node of the plurality of network nodes maintains, for each respective key of a plurality of respective keys, a respective list of close network nodes of the plurality of network nodes whose network addresses are close to the respective key with respect to a distance metric regarding the respective key and a respective address of a respective network node; and the GET message [specifying a key of a dataset specified by the key] is sent to the close network nodes of the list of close network nodes whose network addresses are close to the key specified in the GET message," as recited in amended claim 11. (Remarks, pages 8-10).

In response to C, The Examiner has considered the applicant’s argument but it is not convincing because in addition of what said in section A and B. Huitema discloses in [0010] a search request by a requesting node for a distributed document has the neighbors nodes of the requesting node get copies of distributed document requested by a requesting node; the  search request for a requesting node is equated to a GET message. Therefore the GET message also is disclosed.

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4a. Claims 1, 4-7, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema et al. (hereinafter “Huitema”)  (US 2002/0143989 A1) in  view of FROMENT et al. (hereinafter “FROMENT”) (US 2008/0307069 A1).

Regarding claim 1, Huitema discloses a method for storing of at least one dataset in a distributed data processing network, comprising:

      sending, by a specific network node of a plurality of network nodes of the network, an ADD message (  copy a message to all of the node in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )), wherein: the ADD message comprises a key of a dataset specified by the key and a dataset to be added to the dataset specified by the key (  where the message  to be copy has a key an a recent value (Huitema,[0057] )); 
     each network node of the plurality of network nodes has a respective address ( each node is disclosed  having an address (Huitema,[0043] )); 
       each network node of the plurality of network nodes maintains a respective internal table of datasets specified by the respective keys ( each node has a routing table having the keys identifying the  neighboring nodes  (Huitema,[0010]-[0011] ));respective addresses of respective network nodes of the plurality of network nodes each network node of the plurality of network nodes maintains, for each respective key of a plurality of respective keys, a respective list of close network nodes of the plurality of network nodes  (  copy a message to all of the node in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )) whose network addresses are close to the respective key with respect to a distance metric regarding the respective key and a respective address of a 
          respective network node (the distance between  two nodes being calculated by the distance between the keys of the nodes   (Huitema,[0047] )); and the ADD message is sent to the close network nodes of the list of close network nodes whose network addresses are close to the key comprised in the ADD message (  copy a message to all of the node in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )); and
      based on a close network node receiving the ADD message and the key not being 
  known to the close network node, creating, at the close network node, a new dataset
  comprising the key and the value in the internal table of the close network node or 
 based on the close network node receiving the ADD message and the key being known
 to the close network node, adding, at the close network node, the value to the one or 
  more values in the dataset specified by the key in the internal table of the close
 network node (  copy a message to all of the  neighbor nodes in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )).   

    Huitema does not  disclose respective keys of respective datasets have the same format  and are elements of the same data space.
 
         FROMENT discloses respective keys of respective datasets have the same format  and are elements of the same data space ( all dataset has the same format where a unique key is common for all dataset (  a key having binary numbers of  at least an IP address is disclosed ( where the format is in binary number)   ( FROMENT, [0034]).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FROMENT’s teachings with Huitema’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to identify a service efficiently by having a service key containing  at least an IP address.  

Regarding claim 4, Huitema and  FROMENT disclose the method according to claim 1, wherein the key is a hash of a string that comprises type information about the key and name information of a service (a hash being  used for recognizing a key value of a node address (Huitema,[0080] )).   

Regarding claim 5, Huitema and  FROMENT disclose the method according to claim 1, wherein a predetermined number of closest network nodes with respect to the distance metric for a respective key are defined as the close network nodes for the respective key (K number of nodes having a smallest distance being discloses ( the smallest distance is closer node); and the value of K is being a network size (a number that limit the number of hop counts which is a predetermined number  (Huitema,[0055] )).  

Regarding claim 6, Huitema and  FROMENT disclose the method according to claim 5, wherein K-the predetermined number is between 10 and 30 ( the value of K that is 20 is between 10 and 30  (Huitema,[0055] )).  

Regarding claim 7, Huitema and  FROMENT disclose the method according to claim 5, wherein the predetermined number K-is 20 (  the value of K is 20 (Huitema,[0055] )).    


Regarding claim 10, Huitema and  FROMENT disclose the method according to claim 1, wherein the key is a 160-bit identifier (a key is a 160 bit number  (Huitema,[0011] )).  

Regarding claim 21, Huitema, Bouvet,  and FROMENT disclose one or more non-transitory computer-readable mediums having processor- executable instructions (a memory storing computer-executable instructions executed by a processing device in a distributed computing environment  (Huitema,[0033] )); in addition,  claim 20 is substantially similar to claim 1, thus the same rationale applies.  

4b. Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in view of FROMENT  as applied to claims 1, 4-7, 10, and 21 above, and further in view of Borich et al. (hereinafter “Borich”) (US 2017/0123848 A1).

Regarding claim 2,  Huitema and  FROMENT disclose the method according to claim 1.

       Huitema in view of  FROMENT view of do not  disclose wherein the dataset further comprises an expiration time for each value of the dataset; wherein the expiration time of the value comprised in the ADD message is comprised in the ADD message; and wherein each network node deletes expired values from the respective internal table of the respective network node.   

       Borich discloses wherein the dataset further comprises an expiration time for each value of the dataset ( an index key having an expiration time (Borich, [0053])); wherein the expiration time of the value comprised in the ADD message is comprised in the ADD message (an expiration time being included in a task entry that is being sent(Borich, [0053])); and wherein each network node deletes expired values from the respective internal table of the respective network node (  deletion of expiration time using the DST of a processing unit (Borich, [0055])). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Borich ’s teachings with Huitema’s teachings in view of FROMENT’s teachings. One skilled in the art would be motivated to combine them in order to delete the expiration time in a DST table when a task is completed before the expiration time of the task by doing so the expiration time will be deleted from the table when a tasks is completed while the expiration time is active. 

Regarding claim 3, Huitema and  FROMENT disclose the method according to claim 2.

         Huitema in view of  FROMENT view of do not  disclose wherein a respective network node which has stored a respective value re-stores the value again at a predetermined time; and wherein the predetermined time is before the expiration time of the value.  

          Borich discloses wherein a respective network node which has stored a respective value re-stores the value again at a predetermined time; and wherein the predetermined time is before the expiration time of the value (  expiration time is prior to the completion time (Borich, [0056])).  

           It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Borich ’s teachings with Borich’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to delete the expiration time in a DST table when a task is completed before the expiration time of the task by doing so a task will be resume when the task stopped before completion. 
   
4c. Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of FROMENT  as applied to claims 1, 4-7, 10, and 21 above, and further in view of Hawkes et al. (hereinafter “Hawkes”) (KS 2011/0089319  A1).

Regarding claim 8, Huitema and  FROMENT disclose the method according to claim 1.

        Huitema in view of  FROMENT view of do not  disclose wherein the distance metric for a respective address and a respective key is based on an exclusive or (XOR) applied to the respective address and the respective key.  

       Hawkes discloses wherein the distance metric for a respective address and a respective key is based on an exclusive or (XOR) applied to the respective address and the respective key ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using XOR ( Hawkes, page 5, lines 16-35 )). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of FROMENT’s teachings . One skilled in the art would be motivated to combine them in order to extract efficiently a plurality of bits of a data round key performed at the end of crypto round  of a memory address.  
Regarding claim 9, Huitema, FROMENT, and Hawkes disclose the method according to claim 8.

    Huitema in view of  Bouvet do not  disclose the method  applied to the respective address and the respective key in a bitwise manner.  

       Hawkes discloses the method applied to the respective address and the respective key in a bitwise manner ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using a bitwise XOR ( Hawkes, page 5, lines 16-35 )).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of FROMENT’s teachings . One skilled in the art would be motivated to combine them in order to extract efficiently a plurality of bits of a data round key performed at the end of crypto round  of a memory address.  
  
5. Claims 11-12 , 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of FROMENT et al. (hereinafter “FROMENT”) (US 2008/0307069 A1).

Regarding claim 11,  Huitema discloses a method for retrieval of at least one dataset in a distributed data processing network (  a dataset stored in a  database being received in network nodes (Huitema,[0008] ): 
      sending, by a specific network node of a plurality of network nodes of the network, a GET message ( a search request by a requesting node for a distributed document has the neighbors nodes of the requesting node get copies of distributed document requested by a requesting node  (Huitema,[0010] )), wherein:  the GET message specifies a key of a dataset specified by the key ( a search request by a requesting node for a distributed document has a neighbors node receiving   the request for distributed document requested by a requesting node  also  (Huitema,[0010]-[0011] ));
      the dataset comprises the key ( key is disclosed (Huitema,[0043] ))and one or more values ( the value of an entry is disclosed (Huitema,[0056] ));   each network node of the plurality of network nodes has a respective address ( each node is disclosed  having an address (Huitema,[0043] )); each network node of the plurality of network nodes maintains a respective internal table of datasets specified by respective keys ( each node has a routing table having the keys identifying the  neighboring nodes  (Huitema,[0010]-[0011] ));  
       respective addresses of respective network nodes of the plurality of network nodes  each network node of the plurality of network nodes maintains (  a network node having multilevel caches that correspond to multiple keys of corresponding close network nodes lists where close network nodes are based on a key (Huitema,[0047] )), for each respective key of a plurality of respective keys, a respective list of close network nodes of the plurality of network nodes whose network addresses are close to the respective key with respect to a distance metric regarding the respective key and a respective address of a respective network node (the distance between  two nodes being calculated by the distance between the keys of the nodes   (Huitema,[0047] )); and 
          the GET message is sent to the close network nodes of the list of close network nodes whose network addresses are close to the key specified in the GET message (  copy a message to all of the  neighbor nodes in the list of nodes, where the message has a key an a recent value (Huitema,[0057] ));   receiving, by a close network node, a-the GET message, and returning, by the close network node,  the close network node's list of close network nodes for the key specified in the GET message ( neighbor nodes that received the distributed document requested by a requesting node are put in a table closed to requesting node the number of nodes can be 5 (Huitema,[0010] ); the number of nodes of a list  is disclosed in [0013]) and, based on the key being known to the close network node, the one or more values of the dataset (  where the message  to be copy has a key an a recent value (Huitema,[0057] )); and  
     adding, by the specific network node, the close network nodes in the close network node's list of close network nodes for the key specified in the GET message to the specific network node's list of close network nodes for the key specified in the GET message and the one or more values to a list of values for the key (  copy a message to all of the  neighbor nodes in the list of nodes, where the message has a key an a recent value (Huitema,[0057] )).    

        Huitema does not  disclose respective keys of respective datasets have the same format  and are elements of the same data space.
 
         FROMENT discloses respective keys of respective datasets have the same format  and are elements of the same data space (  a key having binary numbers of  at least an IP address is disclosed ( where the format is in binary number)   ( FROMENT, [0034]). 

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate FROMENT’s teachings with Huitema’s teachings in view of Bouvet’s teachings . One skilled in the art would be motivated to combine them in order to identify a service efficiently by having a service key containing  at least an IP address.  

Regarding claim 12, Huitema and FROMENT disclose the method according to claim 11, wherein the specific network node repeats the sending of GET messages until all nodes of the specific network node's list of close network nodes have been contacted with a GET message (search for distributed document being propagated to neighbor nodes until get a copy reach the node requester (Huitema,[0009] )) and no further close network nodes are returned (until the final copy arrives to the requester (Huitema,[0009] )).    

Regarding claim 14, Huitema and FROMENT disclose the method according to claim 11, wherein the key is a hash of a string that comprises type information about the key and name information of a service (a hash being  used for recognizing a key value of a node address (Huitema,[0080] )).   

Regarding claim 15, Huitema and FROMENT disclose the method according to claim 11, wherein a predetermined number of closest network nodes with respect to the distance metric for a respective key are defined as the close network nodes for the respective key (K number of nodes having a smallest distance being discloses ( the smallest distance is closer node); and where the value of K is also disclosed being a network size (a number that limit the number of hop counts which is a predetermined number)  (Huitema,[0055] )).   

Regarding claim 16, Huitema and FROMENT disclose the method according to claim 15, wherein the predetermined number K-is between 10 and 30 ( the value of K that is 20 is between 10 and 30  (Huitema,[0055] )).   

 Regarding claim 19,  Huitema and FROMENT disclose the method according to claim 11, wherein the key is a 160-bit identifier (a key is a 160 bit number  (Huitema,[0011] )).  

5a. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of FROMENT   as applied to claims 11-12 , 14-16, and 19 above, and further in view of Borich et al. (hereinafter “Borich”) (US 2017/0123848 A1). 


Regarding claim 13, Huitema and FROMENT disclose method according to claim 12.

        Huitema in view of  FROMENT do not  disclose wherein a respective network node which has stored a value re-stores the value again at a predetermined time; and wherein the predetermined time is before the expiration time of the value.

            Borich discloses wherein a respective network node which has stored a value re-stores the value again at a predetermined time; and wherein the predetermined time is before the expiration time of the value (  expiration time is prior to the completion time (Borich, [0056])).  
           It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Borich ’s teachings with Huitema’s teachings in view of FROMENT’s teachings. One skilled in the art would be motivated to combine them in order to delete the expiration time in a DST table when a task is completed before the expiration time of the task by doing so a task will be resume when the task stopped before completion. 


5b. Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huitema in  view of FROMENT  as applied to claims 11-12 , 14-16, and 19 above, and further in view of Hawkes et al. (hereinafter “Hawkes”) (KS 2011/0089319  A1). 

Regarding claim 17, Huitema and FROMENT disclose the method according to claim 11.

          Huitema in view of  FROMENT do not  disclose wherein the distance metric for a respective address and a respective key is based on an exclusive or (XOR) applied to the respective address and the respective key.  

           Hawkes discloses wherein the distance metric for a respective address and a respective key is based on an exclusive or (XOR) applied to the respective address and the respective key ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using XOR ( Hawkes, page 5, lines 16-35 )).

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of FROMENT’s teachings . One skilled in the art would be motivated to combine them in order to extract efficiently a plurality of bits of a data round key performed at the end of crypto round  of a memory address.  

Regarding claim 18, Huitema, FROMENT, and  Hawkes disclose the method according to claim 17.

          Huitema in view of  FROMENT do not  disclose wherein the XOR is applied to the respective address and the respective key in a bitwise manner.  

       Hawkes discloses wherein the XOR is applied to the respective address and the respective key in a bitwise manner ( the distance that maps a branch has a requirement where a memory address has a 64 bit round key using a bitwise XOR ( Hawkes, page 5, lines 16-35 )).
  
      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Hawkes ’s teachings with Huitema’s teachings in view of FROMENT’s teachings . One skilled in the art would be motivated to combine them in order to meet  the maximum distance to a branch by using memory address with a 64 -bit round key using a bitwise XOR. 
 
Conclusion
6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455